Title: To Alexander Hamilton from Samuel Hodgdon, 18 October 1799
From: Hodgdon, Samuel
To: Hamilton, Alexander


          
            Sir—
            Philadelphia 18th October 1799
          
          I have received your letter of the 17th inst. As fast as the Clothing is received from the Contractor it is packed and forwarded in equal proportions on the unsatisfied orders remaining on hand—I will without a moments delay send those to Easton for the Men you mention—but at present only parts of the Clothing is in store—Yesterday I sent the secretary of War, a design for your standards—you will doubtless be consulted, and I shall be obliged by your opinion on the subject—I mean they should be full sizd, and elegant—perhaps the expence may be urged as sufficient reason for rejecting the device—if so, I hope a cheaper and better device will be agreed on to prevent more loss of time, as they ought long since to have been executed and ready for delivery—
          With respect and esteem I am sir, Your Most Obedient servant
          
            Samuel Hodgdon
          
          General A Hamilton—
        